Case 1:19-cv-02709-ELH Document 4 Filed 09/13/19 Page 1 of 1
DISTRICT COURT OF MARYLAND FOR

LOCATED AT (COURT ADDRESS)

COMPLAINT/APPLICATION AND AFFIDAVIT
IN SUPPORT OF JUDGMENT
xs

,000 or under Dover $5,000 Cover $103
Clerk: Please docket this case in an action of () contract tort

{lreplevin (_] detinue (J bad faith insurance claim
(UBL -

fm Any SNES. \-OF

ifpef } ub Man oy res) Mok Gatuctovuofod
ecb tice Mle Moby +0 (natn .

nin EA ne) | ogy, WOH Leben)
Defendant(s): Ss/4 Serve by: ; 1t24. Se—
Cian Duden ctr oa LCM F— Ahr. oe
(70/5. /at+R She Pe op, Sil ke

Oo Constable

a hag ten, Vie. 5% og ae

   

 

CASE NO.

Cv acv\4

 

 

 

 

       

Serve by:
0 Cenitied
Majl
ivate
ci Process
¢
f

 

 

 

0 Constable
( Sheri?
Serve bs:

. Cl Cenified (See ie
. Creue | The Plaintiff claims $ FS pus interest of $
2 Process | Interest al Ware | SY al rate c ed at a
\ : ‘o ic
_ Bisa | Mion” (RO PLAASA Dt

sesh Serve by: | Pet flay) and atforneyfs fees of $ plus court costs.

 

 

 

 

o O Centified Return of the property and damages of $
. Oo real r its detention in an action of replevin.
Process Return of the property, or its value, plus damages of
0 Constabl for its detention in action of detinuc,
\ ( Shenif / Other: [ L\
ATTORNEYS Wt dE .

For Plainutt- Name, Address. Telephone Number & Code -

 

 
  
 
   

Printed Name:
Address:
Telephone Number:

 

 

 

 

 

 

 

 

\ . Fax: A ZL La
E-mail: VAL Ma |
MILITARY SERVICE AFFIDAVIT == © *
File Defend on is/are in the military service.
o Defendant is in the military service. The facts supporting this statement are:

 

 

~ Specific facts must be given fer the Court to conclude that cach Defendant whe is a natural person is notin the military

 

(1 am unable to determine whether or not any Defendant is in military service.

I hereby declare or affirm under the penalties of perjury that the facts and matters set forth in the aforegoing Affidavit are true and correct to
the best of my knowledge, information, and belief.

 

Date Signature of Afiant

APPLICATION AND AFFIDAVIT IN SUPPORT OF JUDGMENT (See Plaintiff Notice on Back Page)
Attached hereto are the indicated documents which contain sufficient detail as to liability and damage to apprise the Defendant clearly of the
claim against the Defendant, including the amount of any interest claimed, :
(J Properly authenticated copy of any note, security agreement upon which claim is based Oitemized statement of account OiInterest worksheet
[4 Vouchers LJ Check O Other written document 0) O Verified itemized repair bill or estimate
| HEREBY CERTIFY: That | am the CJPlaintiff O of the Plaintiff herein and am competent to testify to
the matters stated in this complaint, which are made on my personal knowledge; that there is justly due and owing by the Defendant to the
Plaintiff the sum set forth in the Complaint.

| solemnly affirm under the penalties of perjury and upon personal knowledge that the contents of the above Complaint are truc and | am
competent to testify to these matters.

 

 

 

Date Signature of Affiant
DC-CV-001 (front) (Rev. 01/2016) — Print Date (01/2016)
